IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONSOLIDATED REPORTS AND          : No. 141 MAL 2016
RETURN BY THE TAX CLAIMS BUREAU          :
OF NORTHUMBERLAND COUNTY OF              : Petition for Allowance of Appeal from
PROPERTIES EXPOSED FOR                   : the Order of the Commonwealth Court
SCHEDULED SALE SEPTEMBER 19,             :
2012 UNDER THE REAL ESTATE TAX           :
SALE LAW OF JULY 7, 1947, ACT            :
NUMBER 542                               :
                                         :
                                         :
PETITION OF: SHARI NEFF                  :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.